

SEPARATION AND CONSULTING AGREEMENT
This SEPARATION AND CONSULTING AGREEMENT (the “Agreement”) is entered into as of
August 28, 2014 by and between Sten L. Gustafson (the “Executive”) and Era Group
Inc., a Delaware corporation (the “Company”).
WHEREAS, the Executive has served as the President and Chief Executive Officer
of the Company since April 2012;
WHEREAS, the Company and the Executive are not parties to a written employment
agreement or other contractual understanding regarding the employment of the
Executive, and the employment of the Executive is an “employment at will”
relationship and may be terminated at any time by either party for any reason;
WHEREAS, the parties have determined by mutual agreement that the employment of
Executive shall be terminated, and that the Executive shall continue in a
consulting capacity with the Company, on the terms set forth in this Agreement;
and
WHEREAS, the parties agree to resolve any and all issues or disputes that may
presently exist, or that may arise out of the circumstances surrounding the
Executive's employment with or termination from the Company.
NOW THEREFORE, in consideration of the premises and the covenants herein, the
sufficiency of which is hereby acknowledged, the Executive and the Company agree
as follows:
1. Termination of Employment
The Executive's employment with the Company and its affiliates shall cease
effective as of August 29, 2014 (the “Termination Date”). Effective as of the
Termination Date, the Executive shall have resigned from all his positions with
the Company and its subsidiaries and affiliates (each entity individually, and
collectively, the “Company Group”). From and after the Termination Date, the
Executive shall not hold any office, title or fiduciary role with any member of
the Company Group, except as a consultant pursuant to Section 3 hereof.
2. Payments and Benefits
(a)Deferred Bonus Payment. Subject to the terms of this Agreement, the Company
shall pay to the Executive an amount equal to $410,000.00, in respect of
previously awarded but deferred incentive cash bonuses, together with all
interest accrued thereon calculated in a manner consistent with the Company’s
past practice (the “Deferred Bonus Payment”). The Deferred Bonus Payment shall
be paid to the Executive in a lump sum cash payment, less applicable
withholdings and deductions as provided herein, within seven (7) days following
the Release Effective Date (as defined in Section 4 hereof).
(b)Accrued Vacation. Subject to the terms of this Agreement, the Company shall
pay to the Executive an amount equal to any previously accrued vacation pay,
less applicable withholdings and deductions as provided herein, within seven (7)
days following the Release Effective Date (as defined in Section 4 hereof).
(c)Continued Health Benefits. The Executive and his eligible dependents shall be
entitled to continue to participate in the Company's health and dental insurance
plans (collectively, “Health Plans”) at the full applicable Consolidated Omnibus
Budget Reconciliation Act of 1985 (“COBRA”) rate for the applicable COBRA
period. The Executive shall be responsible for all payments related to COBRA
continuation coverage and for completing and submitting all applicable
enrollment documents as required



--------------------------------------------------------------------------------



by the administrator. The Executive's participation in the Health Plans shall
otherwise be subject to the terms and conditions of the Health Plans as
applicable to employees generally from time to time, including the right of the
Company to amend or terminate the Health Plans.
(d)Equity Awards. The Executive has previously been granted awards of restricted
stock (the “Restricted Stock”) and stock options (the “Stock Options”) with
respect to the common stock of the Company, pursuant to the terms of the Era
Group Inc. 2012 Share Incentive Plan (the “Plan”). Effective upon the Release
Effective Date, (i) 72,250 shares of Restricted Stock that have not previously
become vested (and with respect to which the Executive would not otherwise be
entitled to vesting acceleration) shall become vested and non-forfeitable, and
(ii) 95,000 shares subject to Stock Options that have not previously become
vested (and with respect to which the Executive would not otherwise be entitled
to vesting acceleration) shall become vested and exercisable, and shall remain
exercisable until the earlier of (A) ninety (90) days following the end of the
Consulting Period (as defined herein) or (B) the expiration of the original term
of the applicable Stock Option. Except to the extent modified hereby, the
Restricted Stock and the Stock Options shall continue to be subject to the terms
and conditions as provided by the Plan and respective award agreements for each
such award.
(e) No Additional Benefits. The Executive acknowledges and agrees that, except
as provided in this Section 2, the Executive's participation as an active
employee under any benefit plan, program, policy or arrangement sponsored or
maintained by the Company Group shall cease and be terminated as of the
Termination Date. Without limiting the generality of the foregoing, the
Executive's eligibility for and active participation in any of the tax-qualified
plans maintained by the Company Group will end on the Termination Date and the
Executive will earn no additional benefits under those plans after that date.
The Executive shall be treated as a terminated employee for purposes of all such
benefit plans and programs effective as of the Termination Date, and shall
receive all payments and benefits due to him under such plans and programs in
accordance with the terms and conditions thereof.
(f)Acknowledgement. The Executive understands and agrees that absent this
Agreement, he would not otherwise be entitled to any payments and benefits as
set forth in Sections 2(a) and (d) and his right to receive the payments and
benefits set forth herein shall be an unsecured contractual obligation of the
Company and he shall have no greater rights than any other employee, consultant
or general unsecured creditor of the Company.
(g)Tax Withholding. Notwithstanding anything contained herein to the contrary,
all payments made by the Company or its subsidiaries to the Executive pursuant
to this Section 2 shall be reduced by applicable tax withholdings and any other
deductions as required by law.
3. Consulting Services
(a)Consulting Period. The Executive shall be retained by the Company as a
consultant for the period commencing on August 30, 2014 and expiring on August
31, 2015 , subject to early termination pursuant to Section 3(h) below (as
applicable, the “Consulting Period”).
(b)Scope of Consulting Services. During the Consulting Period, the Executive
shall consult with the Company Group and its executive officers on an as-needed
basis regarding the business and operations of the Company and the Company
Group, as well as the transition of duties of the Executive to other employees
of the Company (the “Consulting Services”). The Executive shall report directly
to, and shall perform the Consulting Services as directed by, the Chief
Executive Officer of the Company. The Executive also will



--------------------------------------------------------------------------------



cooperate with the Company and its affiliates in any pending or future
litigation or investigations or other disputes concerning third parties in which
the Executive, by virtue of his prior employment with or service to the Company
or its subsidiaries, affiliates or predecessors, has relevant knowledge or
information. In connection with providing the Consulting Services, the Executive
shall comply in full with all applicable laws, rules and regulations, and with
the Company Group's Code of Business Conduct & Ethics (as such Code applies to
consultants of the Company).
(c) Confidential Information. In connection with the Consulting Services
described herein, the Executive will receive, and the Company hereby agrees to
provide, certain Confidential Information (as defined in Section 5(a)(i) below)
on an as-needed basis during the term of the Consulting Period. The Executive
agrees to be bound by the terms of Section 5(a) below, and further promises that
he will not disclose such Confidential Information to any person outside the
Company without its express written consent to do so, and further agrees that he
will not use the Confidential Information for any purpose other than the
performance of the Consulting Services.
(d)Performance of Consulting Services. The Consulting Services shall be required
at such times and such places as shall not result in unreasonable inconvenience
to the Executive, recognizing the Executive's other business commitments that he
may have to accord priority over the performance of the Consulting Services. The
parties hereto reasonably anticipate that the level of bona fide services that
the Executive is to perform for the Company and its subsidiaries during the
Consulting Period will not exceed more than twenty percent (20%) of the average
level of bona fide services that the Executive performed for the Company and its
subsidiaries over the immediately preceding 36-month period (or, if less, since
the date the Executive commenced employment with the Company).
(e)Status as Independent Contractor. The Executive acknowledges and agrees that
his status at all times during the Consulting Period shall be that of an
independent contractor, and that he may not, at any time, act as a
representative for or on behalf of the Company Group for any purpose or
transaction, and may not bind or otherwise obligate the Company Group in any
manner whatsoever without obtaining the prior written approval of an authorized
representative of the Company Group therefor. The Executive hereby waives any
rights to be treated as an employee or deemed employee of the Company Group for
any purpose during the Consulting Period, and that he shall not be entitled to
the benefits of being an employee or deemed employee of the Company Group during
the Consulting Period. The Executive hereby acknowledges and agrees that, except
as provided in Section 2(c) hereof, he shall not be eligible for, shall not
actively participate in, and shall not otherwise accrue benefits under, any of
the Company Group's benefit plans during the Consulting Period.
(f)Consulting Fees. In consideration for the Consulting Services, subject to the
terms hereof, the Company shall pay the Executive a consulting fee of $35,000.00
per month (the “Consulting Fees”). The Consulting Fees shall be paid to the
Executive, in arrears, on or about the last business day of the month to which
such Consulting Fees relate, and to the extent the Executive performs Consulting
Services for only a portion of any month, the Consulting Fees payable in respect
of such month to Executive shall be pro-rated. The parties hereby acknowledge
and agree that the Consulting Fees shall not be deemed to be wages, and
therefore, shall not be subject to any withholdings or deductions. The Executive
will receive a Form 1099 with regard to the Consulting Fees, and the Executive
shall be solely responsible for, and shall pay, all taxes assessed on such fees
under the applicable laws of any federal, state, or local jurisdiction.



--------------------------------------------------------------------------------



(g)Expenses. The Company will be responsible for any reasonable and necessary
out-of-pocket expenses incurred by the Executive during the Consulting Period
that are directly related to the provision of Consulting Services by the
Executive in accordance with the Company's standard expense reimbursement
policies applicable to independent contractors, provided that (i) the incurrence
of such expenses are approved in advance by the Company, and (ii) appropriate
receipts and vouchers for such expenses are submitted to the Company within
thirty (30) days after the expenses are incurred.
(h)Early Termination. The Consulting Period shall continue for the term
described in Section 3(a) unless terminated earlier (i) upon the Executive's
death or Disability; (ii) upon the Executive's election to terminate the
Consulting Services for any reason; and (iii) on March 31, 2015 if the Executive
becomes employed or otherwise engaged on a full-time basis for another
organization prior to that date or immediately upon the Executive becoming
employed or otherwise engaged on a full-time basis for another organization
thereafter. In the event of any such termination, the Consulting Fees shall
cease on the date the termination occurs. For purposes of this Agreement,
“Disability” shall be defined as a physical or mental impairment that prevents
the Executive from performing the Consulting Services, as determined by the
Company in its sole discretion.
4.    Release of Claims
Notwithstanding anything to the contrary in this Agreement, the Company shall
not be obligated to make any payment to the Executive under this Agreement until
(i) the Executive shall have executed and delivered to the Company the Release
of Claims attached hereto as Exhibit A (the “Release”) and (ii) such Release
shall have become effective and irrevocable by the Executive under all
applicable law and its terms, both within thirty (30) days following the
Termination Date. The Executive may revoke the Release within a period of seven
(7) days after execution of the Release; the Executive agrees that any such
revocation is not effective unless it is made in writing and delivered to the
Company by the end of the seventh calendar day. Under such valid revocation, the
Executive shall not be entitled to any severance pay or any other benefits under
this Agreement. The Release becomes effective on the eighth (8th) calendar day
after it has been executed by the Executive (the date the Release becomes
effective and irrevocable, the “Release Effective Date”).
5.    Restrictive Covenants
In consideration of his rights and benefits under this Agreement, the Executive
agrees as follows:
(a)Non-disclosure. As a part of this Agreement, the Executive acknowledges that
he is being compensated, in part, in consideration for not disclosing
information about the Company Group. The Executive specifically acknowledges and
agrees that:
(i)“Confidential Information” shall include, without limitation, all of the
Company Group's trade secrets (that is, any information that derives independent
economic value from not being generally known or readily ascertainable by the
public, whether or not written or stored in any medium); the identity,
preferences and selling and purchasing tendencies of actual Company Group
suppliers and customers and their respective decision-makers; the Company's
marketing plans, information and/or strategies for the development and growth of
the Company Group's products, its business and/or its customer base; the terms
of the Company Group's deals and dealings with its customers and suppliers;
information regarding Company Group employees, including but not limited to
their skills, training, contacts, prospects and abilities; the Company Group's
training



--------------------------------------------------------------------------------



techniques and programs; the Company Group's costs, prices, technical data,
inventory position and data processing and management information systems,
programs, and practices; the Company Group's personnel policies and procedures
and any other information regarding human resources at the Company Group that
the Executive obtained in the course of his employment with the Company. To
ensure the continued secrecy of Confidential Information, the Executive agrees
that he will not divulge, furnish or make accessible to anyone, Confidential
Information at any time (including both during and following the Consulting
Period), except with the consent of or pursuant to the Company's instructions or
pursuant to mandatory court order, subpoena or other legal process.
(ii)Upon the Termination Date, the Executive will immediately turn over to the
Company any and all Confidential Information. The Executive agrees that he has
no right to retain any copies of Confidential Information for any reason.
Notwithstanding the foregoing provisions of this subsection (ii), during the
Executive's provision of Consulting Services, the Company Group will expressly
provide the Executive certain Confidential Information, and this will not be a
violation of this subsection (ii) for so long as the Company Group permits the
Executive to retain such information for use in the provision of Consulting
Services and provided that the Executive immediately turns over to the Company
any and all such Confidential Information upon the conclusion of the Consulting
Services. Notwithstanding the language set forth hereinabove, it is agreed that
Executive will remove any Confidential Information from his iPhone and other
electronic devices and media, and the Company also agrees to make arrangements
to release the cellular phone number used by the Executive to the Executive
provided it is ported to the Executive’s personal mobile phone account.
(b)Non-disparagement. The Executive agrees that he shall not make nor cause to
be made any negative, adverse or derogatory comments or communications that
could constitute disparagement of any member of the Company Group or their
respective officers or directors, or that may be considered to be derogatory or
detrimental to the good name or business reputation of any of the foregoing,
including but not limited to the business affairs, financial condition or
prospects of any of the Company Group, including, without limitation, comments
to any media outlet, industry group, financial institution, client, customer or
employee of the Company Group. The Company agrees that it will not make, and
agrees to instruct the members of its board of directors, its executive officers
and spokespersons of the Company Group to refrain from making, any external
statements (or authorizing any statements to be reported as being attributed to
the Company Group), that disparage, defame, or denigrate the Executive. Nothing
in this Section 5(b) shall be construed to prevent the Executive or the Company
from providing information to any governmental agency to the extent required by
law, or giving truthful testimony in response to direct questions asked pursuant
to a lawful subpoena or other legal process.
(c)Noncompetition. The Executive acknowledges that the Executive has and will
continue to perform services of a unique nature for the Company that are
irreplaceable, that he will receive Confidential Information in connection with
his provision of these services, and that the Executive's performance of such
services to a competing business will result in irreparable harm to the Company.
Accordingly, and ancillary to and in consideration for the mutual promises
between the Executive and the Company contained in this Agreement (including,
but not limited to, the Company’s promise to provide Confidential Information
and the Executive’s promise not to disclose same), the Executive agrees that the
Executive will not, directly or indirectly, own, manage, operate, control, be
employed by (whether as an employee, consultant, independent



--------------------------------------------------------------------------------



contractor or otherwise, and whether or not for compensation) or render services
to any of the following entities: Bristow Group Inc., PHI, Inc., CHC Helicopter,
HNZ Group, Gulf Helicopters, Omni, Paiwan Hans Helicopters Ltd., Heli-Union,
Weststar, Pegaso, NHV, SonAir, Hevilift, Heliservicio, Blueway, MHS Aviation,
Travira Air, Starlite Aviation Group, Senior Taxi Aereo, Helicol-Pas, Helistar,
Heliportugal, Silkway, Bel Air,Global Vectra Helicorp Ltd., RLC, LLC, VIH
Aviation Group, Milestone Aviation Group, Waypoint Leasing, Lease Corporation
International, LOBO Leasing, Macquarie Rotocraft Leasing, The Jordan Company,
Nautic Partners, MSD Capital, Quantum Strategic Partners, Cartesian Capital
Group, Libra Group, KKR (only as it pertains to those funds of KKR which hold
investments in the Prohibited Activities described hereafter), GSO Capital
Partners, First Reserve and any entity, affiliate or principal of any entity
leasing helicopter aircraft to or buying helicopter aircraft from any of the
Company's leasing clients or any of their affiliates, subsidiaries and/or
related entities, including, without limitation, any other person, firm,
corporation or other entity, in whatever form, which following the date hereof
is or subsequently becomes principally engaged in the business of providing
helicopter aviation services, leasing helicopters and/or providing goods or
services that compete with those provided by any member of the Company Group on
the date hereof (collectively, the “Prohibited Activities”) during the period
from the date hereof until the first anniversary of the termination of the
Consulting Period (the “Restricted Period”). Notwithstanding the foregoing,
nothing herein shall prohibit the Executive from being (i) a passive owner of
not more than one percent (1%) of the equity securities of a publicly traded
corporation engaged in the Prohibited Activities, so long as the Executive has
no active participation in the business of such corporation or (ii) employed by,
or providing services to, a subsidiary, division, portfolio company or unit of
any entity that engages in any such Prohibited Activities so long as the
Executive does not provide any services to such portion of the entity's business
that engages in such Prohibited Activities. The Executive and the Company agree
that the nature of the services provided is of a global geographic scope, and
therefore the restrictions contained in Paragraph 5(c) and 5(d) are by necessity
global in scope as well, and they further agree that such geographic scope is
reasonable under the circumstances.
(d)Nonsolicitation; Noninterference. Ancillary to and in consideration for the
mutual promises between the Executive and the Company contained in this
Agreement (including, but not limited to, the Company’s promise to provide
Confidential Information and the Executive’s promise not to disclose same),
during the Restricted Period, the Executive agrees that the Executive shall not,
directly or indirectly, individually or on behalf of any other person, firm,
corporation or other entity, (i) solicit, aid or induce any customer of the
Company Group to purchase goods or services then sold by the Company Group from
another person, firm, corporation or other entity or assist or aid any other
person or entity in identifying or soliciting any such customer, (ii) solicit,
aid or induce any employee, representative, agent or other service provider of
the Company Group to leave such employment, retention, service or, in the case
of employees or other service providers, to accept employment with or render
services to or with any other person, firm, corporation or other entity
unaffiliated with the Company Group, or hire or retain any such employee or
other service provider, or take any action to materially assist or aid any other
person, firm, corporation or other entity in identifying, hiring or soliciting
any such employee or other service provider, or (iii) interfere, or aid or
induce any other person or entity in interfering, with the relationship between
the Company Group and any of their respective vendors, joint venturers or
licensors. An employee, representative or agent shall be deemed covered by this
Section 5(d) while so employed or retained and for a period of six (6) months
thereafter.



--------------------------------------------------------------------------------



6.    Enforcement of Restrictions
(a)Reasonableness. The Executive hereby acknowledges that: (i) the restrictions
provided in this Agreement (including, without limitation, those contained in
Section 5 hereof) are reasonable in light of the necessity of the protection of
the business of the Company Group; (ii) his ability to work and earn a living
will not be unreasonably restrained by the application of these restrictions;
and (iii) if a court concludes that any restrictions in this Agreement are
overbroad or unenforceable for any reason, the court shall modify the relevant
provision to the least extent necessary and such provision shall be enforced as
modified.
(b)Injunctive and Other Relief. The Executive recognizes and agrees that should
he fail to comply with the restrictions set forth in this Agreement (including,
without limitation, those contained in Section 5 hereof), which restrictions are
vital to the protection of the Company Group's business, the Company Group will
suffer irreparable injury and harm for which there is no adequate remedy at law.
Therefore, the Executive agrees that in the event of the breach or threatened
breach by him of any of the restrictive covenants in this Agreement, the Company
Group shall be entitled to preliminary injunctive relief against him and any
other relief as may be awarded by a court having jurisdiction over the dispute.
In the event of a material breach by the Executive of such provisions as
determined by the Company acting in good faith and after its notification to,
and a failure to cure by, the Executive (to the extent curable) within thirty
(30) days thereafter, the Company Group shall have the right to cease making any
payments, or providing other benefits, under this Agreement. The rights and
remedies enumerated in this Section 6 shall be independent of each other, and
shall be severally enforced, and such rights and remedies shall be in addition
to, and not in lieu of, any other rights or remedies available to the Company
Group in law or in equity.
7.    Indemnification
The Company confirms and acknowledges that the Company is obligated to indemnify
the Executive pursuant to that certain Officer Indemnification Agreement between
the Company and the Executive dated April 2, 2013.
8. Return of Property
Concurrently with the Termination Date, the Executive shall deliver to a
designated Company representative all records, documents, hardware, software,
and all other Company property and all copies thereof in the Executive's
possession. The Executive acknowledges and agrees that all such materials are
the sole property of the Company. Notwithstanding anything to the contrary
contained herein, the Executive will be entitled to remove, transfer and retain
(i) papers and other materials of a personal nature, including without
limitation photographs, personal correspondence, personal diaries, personal
calendars and rolodexes, personal phone books and files relating exclusively to
his personal affairs, (ii) information the Executive reasonably believes are
necessary for the planning and preparation of the Executive's personal tax
returns and (iii) copies of compensation and benefit plans and agreements
relating to the Executive's employment with or termination from the Company.
9.    Miscellaneous
(a)Entire Agreement. This Agreement and the Release set forth the entire
agreement between the parties with respect to the subject matter hereof. This
Agreement supersedes any and all prior understandings and agreements between the
parties and neither party shall have any obligation toward the other except as
set forth herein. Without limiting the generality of the foregoing, the
Executive agrees that the execution of this Agreement and the payments made
hereunder shall constitute satisfaction in full of the Company's



--------------------------------------------------------------------------------



obligations to the Executive under any and all plans, programs or arrangements
of the Company under which the Executive may be entitled to severance or similar
payment and/or benefits. This Agreement may not be superseded, amended, or
modified except in writing signed by both parties.
(b)Severability and Reformation. Each of the provisions of this Agreement
constitutes independent and separable covenants. Any portion of this Agreement
that is determined by a court of competent jurisdiction to be overly broad in
scope, duration, or area of applicability or in conflict with any applicable
statute or rule will be deemed, if possible, to be modified or altered so that
it is not overly broad or in conflict or, if not possible, to be omitted from
this Agreement. The invalidity of any portion of the Agreement will not affect
the validity of the remaining sections of this Agreement.
(c)No Waiver. The failure of a party to insist upon strict adherence to any term
of this Agreement on any occasion shall not be considered a waiver thereof or
deprive that party of the right thereafter to insist upon strict adherence to
that term or any other term of this Agreement.
(d)Successors and Assigns. This Agreement and any rights herein granted are
personal to the parties hereto and will not be assigned, sublicensed,
encumbered, pledged or otherwise transferred by either party without the prior
written consent of the other party, and any attempt at violative assignment,
sublicense, encumbrance or any other transfer, whether voluntary or by operation
of law, will be void and of no force and effect, except that this Agreement may
be assigned by the Company to any successor in interest to the business of the
Company. This Agreement shall be binding upon and shall inure to the benefit of
the Company, its successors, affiliates and any person or other entity that
succeeds to all or substantially all of the business, assets or property of the
Company. This Agreement and all of the Executive's rights hereunder shall inure
to the benefit of and be enforceable by the Executive's heirs and estate.
(e)No Conflict; Governing Law. Each party represents that the performance of all
of the terms of this Agreement will not result in a breach of, or constitute a
conflict with, any other agreement or obligation of that party. This Agreement
is made in, governed by, and is to be construed and enforced in accordance with
the internal laws of the State of Texas, without giving effect to principles of
conflicts of law. The parties agree that any legal action or proceeding brought
under or in connection with this Agreement or the Executive's employment shall
be initiated and maintained in a state or federal court located in Houston,
Texas.
(f)Code Section 409A. The intent of the parties is that payments and benefits
under this Agreement shall comply with or be exempt from Internal Revenue Code
Section 409A and applicable guidance promulgated thereunder (collectively “Code
Section 409A”) and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted in accordance therewith. In no event whatsoever shall the
Company be liable for any tax, interest or penalties that may be imposed on the
Executive by Code Section 409A or any damages for failing to comply with Code
Section 409A. Each cash payment or benefit provided to the Executive pursuant to
this Agreement and/or pursuant to the terms of the benefit plans, programs and
policies of the Company Group shall be considered a separate payment for
purposes of Code Section 409A. To the extent any taxable expense reimbursement
or in-kind benefits under this Agreement is subject to Code Section 409A, the
amount thereof eligible in any calendar year shall not affect the amount
eligible for any other calendar year, in no event shall any expenses be
reimbursed after the last day of the calendar year following the year in which
the Executive incurred such expenses, and in no event shall any right to
reimbursement or receipt of in-kind benefits be subject to liquidation or
exchange for another benefit. Notwithstanding any provisions of this Agreement
to the contrary, if the Executive is a “specified



--------------------------------------------------------------------------------



employee” (within the meaning of Code Section 409A and determined pursuant to
any policies adopted by the Company consistent with Code Section 409A), at the
time of the Executive’s separation from service and if any portion of the
payments or benefits to be received by the Executive upon separation from
service would be considered deferred compensation under Code Section 409A and
cannot be paid or provided to the Executive without the Executive incurring
taxes, interest or penalties under Code Section 409A, amounts that would
otherwise be payable pursuant to this Agreement and benefits that would
otherwise be provided pursuant to this Agreement, in each case, during the
six-month period immediately following the Executive’s separation from service
will instead be paid or made available on the earlier of (i) the first business
day of the seventh month following the date of the Executive’s separation from
service or (ii) the Executive’s death.
10.    Confidential Agreement.
The Executive agrees that, as a condition of this Agreement, the Executive will
not disclose or in any other manner communicate the terms and provisions of this
Agreement to or with any other person except to the Executive's legal counsel,
financial or tax advisor(s), or the Executive's significant other (each, an
“Authorized Person”). The Executive also acknowledges and agrees that each
Authorized Person must be informed by the Executive of, and agree to be bound
by, the confidentiality provisions of this Agreement. In the event that the
Executive or an Authorized Person is required by law, court order, or subpoena
to make any disclosure concerning the Company Group or this Agreement, the
Executive will promptly notify the Company of the intended disclosure so as to
afford the Company sufficient opportunity to protect and/or enforce the
confidentiality provisions of this Agreement.
11.    Notices
All notices and other communications hereunder shall be in writing. Any notice
or other communication hereunder shall be deemed duly given if it is sent by
registered or certified mail, return receipt requested, postage prepaid, and
addressed to the intended recipient at the addresses maintained in the Company's
records. Notices sent to the Company should be directed to the attention of the
Company’s General Counsel.
12.    Counterpart Agreements
This Agreement may be executed in multiple counterparts, whether or not all
signatories appear on these counterparts, and each counterpart shall be deemed
an original for all purposes.
13.    Captions and Headings
The captions and headings are for convenience of reference only and shall not be
used to construe the terms or meaning of any provisions of this Agreement.




(signatures on following page)





--------------------------------------------------------------------------------







IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 
 
 
 
 
 
ERA GROUP INC.
 
 
 
 
 
/s/ Christopher S. Bradshaw
 
 
By: Christopher S. Bradshaw
 
 
Title: Executive Vice President and Chief Financial Officer
 
 
 
 
 
STEN L. GUSTAFSON
 
 
 
 
 
/s/ Sten L. Gustafson






--------------------------------------------------------------------------------







EXHIBIT A
RELEASE OF CLAIMS
1. Terms of Release. This general release is entered into by Sten L. Gustafson
(the “Executive”) with respect to his employment by, and his services to, Era
Group Inc. (the “Company”), as of the date hereof (the “General Release”),
pursuant to the terms of the Separation and Consulting Agreement dated as of the
date hereof, and to which this General Release is attached (the “Separation
Agreement”), which provides the Executive with certain significant benefits,
subject to the Executive's executing this General Release.
2. General. In exchange for and in consideration of the severance and other
payments and benefits described in the Separation Agreement, the Executive, on
behalf of himself, his agents, representatives, administrators, receivers,
trustees, estates, spouse, heirs, devisees, assignees, transferees, legal
representatives and attorneys, past or present (as the case may be, and
collectively the “Releasors”), hereby irrevocably and unconditionally releases,
discharges, and acquits all of the Released Parties (as defined below) from any
and all claims, promises, demands, liabilities, contracts, debts, losses,
damages, attorneys' fees and causes of action of every kind and nature, known
and unknown, which the Executive may have against them up to and including the
Effective Date (as defined below), including but not limited to causes of
action, claims or rights arising out of, or which might be considered to arise
out of or to be connected in any way with: (i) the Executive's employment with
the Company or any of its subsidiaries or the termination thereof; (ii) any
treatment of the Executive by any of the Released Parties, which shall include,
without limitation, any treatment or decisions with respect to hiring,
placement, promotion, work hours, discipline, transfer, termination,
compensation, performance review or training; (iii) any damages or injury that
the Executive may have suffered, including without limitation, emotional or
physical injury, or compensatory damages; (iv) employment discrimination, which
shall include, without limitation, any individual or class claims of
discrimination on the basis of age, disability, sex, race, religion, national
origin, citizenship status, marital status, sexual preference, or any other
basis whatsoever; and (v) all such other claims that the Executive could assert
against any, some, or all of the Released Parties in any forum, accrued or
unaccrued, liquidated or contingent, direct or indirect.
3. Broad Construction. This General Release shall be construed as broadly as
possible and shall also extend to release each and all of the Released Parties,
without limitation, from any and all claims that the Executive or any of the
Releasors has alleged or could have alleged, whether known or unknown, accrued
or unaccrued, based on acts, omissions, transactions or occurrences that
occurred up to the Effective Date against any Released Party for violation(s) of
any of the following, in each case, as amended: the National Labor Relations
Act; Title VII of the Civil Rights Act of 1964; the Age Discrimination in
Employment Act; the Older Workers Benefit Protection Act of 1990; the Civil
Rights Act of 1991; Sections 1981-1988 of Title 42 of the United States Code;
the Equal Pay Act; the Employee Retirement Income Security Act of 1974; the
Immigration Reform Control Act; the Americans with Disabilities Act of 1990; the
Fair Labor Standards Act; the Occupational Safety and Health Act; the
Sarbanes-Oxley Act of 2002; the Texas Labor Code; the Texas Commission on Human
Rights Act; the Texas Pay Day Act; Chapter 38 of the Texas Civil Practices and
Remedies Code; any other federal, state, foreign or local law, ordinance and/or
regulation; any public



--------------------------------------------------------------------------------



policy, whistleblower, contract, tort, or common law; and any demand for costs
or litigation expenses, including but not limited to attorneys' fees
(collectively, with the release of claims set forth in Section 2, the “Released
Claims”). The severance payments and other rights and benefits of the Executive
expressly provided for under the Separation Agreement and this General Release,
any vested rights and benefits under any benefit plan, program, policy or
arrangement sponsored or maintained by the Company Group, as well as any rights
that the Executive may have to be indemnified by the Company pursuant to that
certain Officer Indemnification Agreement between the Company and the Executive
dated April 2, 2013, the Company's Certificate of Incorporation, By-laws or
directors and officers liability insurance policies, are excluded from this
General Release. Also excluded from this General Release are claims which arise
after the date of this General Release.
4. Released Parties. The term “Released Parties” or “Released Party” as used
herein shall mean and include: (i) the Company; (ii) the Company's former,
current and future parents, subsidiaries, affiliates, shareholders and lenders;
(iii) each predecessor, successor and affiliate of any person listed in clauses
(i) and (ii); and (iv) each former, current, and future officer, director,
agent, representative, employee, servant, owner, shareholder, partner, joint
venturer, attorney, employee benefit plan, employee benefit plan administrator,
insurer, administrator, and fiduciary of any of the persons listed in clauses
(i) through (iii), and any other person acting by, through, under, or in concert
with any of the persons or entities listed herein.
5. OWBPA and ADEA Release. Pursuant to the Older Workers Benefit Protection Act
of 1990 (“OWBPA”), the Executive understands and acknowledges that by executing
this General Release and releasing all claims against each and all of the
Released Parties, he has waived any and all rights or claims that he has or
could have against any Released Party under the Age Discrimination in Employment
Act (“ADEA”), which includes, but is not limited to, any claim that any Released
Party discriminated against the Executive on account of his age. The Executive
also acknowledges the following:
(a)The Company, by this General Release, has advised the Executive to consult
with an attorney prior to executing this General Release;
(b)The Executive has had the opportunity to consult with his own attorney
concerning this General Release;
(c)This General Release does not include claims arising from any act, omission,
transaction or occurrence that happens after the Effective Date, provided,
however, that any claims arising after the Effective Date from the then-present
effect of acts or conduct occurring on or before the Effective Date shall be
deemed released under this General Release; and
(d)The Company has provided the Executive the opportunity to review and consider
this General Release for 21 days (the “Review Period”). At the Executive's
option and sole discretion, the Executive may waive the Review Period and
execute this General Release before the expiration of 21 days. In electing to
waive the Review Period, the Executive acknowledges and admits that he was given
a reasonable period of time within which to consider this General Release and
his waiver is made freely and voluntarily, without duress or any coercion by any
other person. This General Release shall be null and void ab initio in the event
the Executive does not execute and return this General Release to the Company by
September 18, 2014.
6. ADEA Revocation Period. The Executive may revoke this General Release within
a period of seven days after execution of this General Release. The Executive
agrees that any such revocation is not



--------------------------------------------------------------------------------



effective unless it is made in writing and delivered to the attention of the
General Counsel of the Company by the end of the seventh calendar day. Under any
such valid revocation, the Executive shall not be entitled to any severance or
other payments or benefits under the Separation Agreement. This General Release
becomes effective and irrevocable on the eighth calendar day after it is
executed by the Executive (the “Effective Date”).
7. Representations by the Executive. The Executive confirms that no claim,
charge, or complaint against any of the Released Parties, brought by him, exists
before any federal, state, or local court or administrative agency. The
Executive represents and warrants that he has no knowledge of any improper or
illegal actions or omissions by any of the Released Parties, nor does he know of
any basis on which any third party or governmental entity could assert such a
claim. This expressly includes, but is not limited to, any and all conduct that
potentially could give rise to claims under the Sarbanes-Oxley Act of 2002
(Public Law 107-204).
8. No Right to File Action or Proceeding. Unless otherwise prohibited by law,
the Executive agrees that he will not, at any time hereafter, voluntarily
participate in as a party, or permit to be filed by any Releasor or any other
person on his behalf or as a member of any alleged class of persons, any action
or proceeding of any kind, against the Company, SEACOR Holdings Inc. or any
other Released Party (whether acting as agents for the Company or in their
individual capacities), with respect to any Released Claims; in addition, the
Executive agrees to have himself removed from any such action or proceeding with
respect to which he has involuntarily become a party. The Executive further
agrees that he will not seek or accept any award or settlement from any source
or proceeding with respect to any claim or right covered by this General Release
and that this General Release shall act as a bar to recovery in any such
proceedings. This General Release shall not affect the Executive's rights under
the OWBPA to have a judicial determination of the validity of this General
Release and does not purport to limit any right Executive may have to file a
charge under the ADEA or other civil rights statute or to participate in an
investigation or proceeding conducted by the Equal Employment Opportunity
Commission or other investigative agency. This General Release does, however,
waive and release any right to recover damages under the ADEA or other civil
rights statute.
9. No Admission of Liability. The Executive agrees that neither this General
Release nor the furnishing of the consideration for this General Release as set
forth in this General Release shall be deemed or construed at any time for any
purpose as an admission by the Released Parties of any liability or unlawful
conduct of any kind. The Executive further acknowledges and agrees that the
consideration provided for herein is adequate consideration for the Executive's
obligations under this General Release.
10. Governing Law. This General Release shall be governed by and construed in
accordance with the laws of the State of Texas without regard to its conflict of
laws provisions. If any provision of this General Release is declared legally or
factually invalid or unenforceable by any court of competent jurisdiction and if
such provision cannot be modified to be enforceable to any extent or in any
application that is acceptable to the Company, then, in the discretion of the
Company, such provision immediately may be deemed null and void, leaving the
remainder of this General Release in full force and effect.
11. Prior Agreements. This General Release, along with the Separation Agreement,
sets forth the entire agreement between the Executive and the Company and it
supersedes any and all prior agreements or understandings, whether written or
oral, between the parties, except as otherwise specified in this General Release
or the Separation Agreement. . The Executive acknowledges that he has not relied
on any



--------------------------------------------------------------------------------



representations, promises, or agreements of any kind made to him in connection
with his decision to sign this General Release, except for those set forth in
this General Release and the Separation Agreement.
12. Amendment. This General Release may not be amended except by a written
document signed by the Executive, which specifically refers to this General
Release.
13. Counterparts; Execution Signatures. This General Release may be executed in
any number of counterparts by the Executive and in separate counterparts, each
of which when so executed and delivered shall be deemed to be an original and
all of which when taken together shall constitute one and the same agreement.
THE EXECUTIVE ACKNOWLEDGES THAT HE HAS CAREFULLY READ THIS GENERAL RELEASE; THAT
HE HAS HAD THE OPPORTUNITY TO THOROUGHLY DISCUSS ITS TERMS WITH COUNSEL OF HIS
CHOOSING; THAT HE FULLY UNDERSTANDS ITS TERMS AND ITS FINAL AND BINDING EFFECT;
THAT THE ONLY PROMISES MADE TO SIGN THIS GENERAL RELEASE ARE THOSE STATED AND
CONTAINED IN THIS GENERAL RELEASE; AND THAT HE IS SIGNING THIS GENERAL RELEASE
KNOWINGLY AND VOLUNTARILY. THE EXECUTIVE STATES THAT HE IS IN GOOD HEALTH AND IS
FULLY COMPETENT TO MANAGE HIS BUSINESS AFFAIRS AND UNDERSTANDS THAT HE MAY BE
WAIVING SIGNIFICANT LEGAL RIGHTS BY SIGNING THIS GENERAL RELEASE.
(SIGNATURE PAGE TO FOLLOW)





--------------------------------------------------------------------------------





IN WITNESS WHEREOF, the Executive has executed this General Release as of the
date set forth below.
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
STEN L. GUSTAFSON
 
 
 
 
 
/s/ Sten L. Gustafson
 
 
 
 
 
Date:       August 28, 2014                     






